internal_revenue_service number release date index number ---------------------- ---------------------- ------------------------------------------ ------------------------------- in re --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-157486-03 date date ------------------------- ------------------- ----------- --------------- ------- --------------------- --------------- ----------- -------------------- ---------------- ---------------- ----------------------------------------------------------------------------------------- legend legend husband wife date irrevocable_trust trust company ---------------------------------------------------------------- date dollar_figurea accountant year date attorney dollar_figureb dear ------------ correspondence requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of husband’s and wife’s respective generation-skipping_transfer gst tax exemptions husband and wife created irrevocable_trust for the benefit of their children and grandchildren trust company was named as trustee of irrevocable_trust contributions are made to the trust and until the death of the survivor of husband and wife each child and grandchild of husband and wife shall have the right to withdraw an amount not to exceed ten thousand dollars the facts and representations submitted are summarized as follows on date this is in response to your letter dated date and subsequent article v of irrevocable_trust provides in part that in each calendar_year plr-157486-03 article ix provides generally that upon the death of the survivor of husband and wife the trust corpus shall be divided into the number of shares necessary to set_aside one share for each then living child of husband and wife and one share for each deceased child who is survived by then living issue each share is to be held as a separate trust article ix paragraph provides that with respect to each share held in trust for a child of husband and wife the trustee shall pay to such child all of the net_income of the trust in quarterly installments in addition the trustee shall pay to the child for whom the trust was created so much of the principal of the child’s trust as the trustee in the trustee’s discretion deems necessary to meet the health education and support needs of the child and the child’s issue article ix paragraph provides that with regard to a share held for the benefit of a grandchild or a more remote descendant of husband and wife each such shall be held in separate trust until the beneficiary reaches the age of fifty when the beneficiary reaches the age of fifty or if the beneficiary has reached the age of fifty at the time of the death of the survivor of husband and wife the beneficiary’s trust shall be distributed outright to him or her article ix paragraph provides that the trust for each child shall terminate upon the child’s death and the balance of the trust shall be distributed to the child’s then living issue per stirpes or if none to husband and wife’s then living issue per stirpes if any part of the trust would otherwise pass to a grandchild or more remote descendant of husband and wife who is under the age of fifty such part shall instead be held in trust in accordance with the provisions of article ix paragraph on date husband transferred assets with a value of dollar_figurea to irrevocable_trust husband and wife retained accountant to prepare their form sec_709 united_states gift and generation-skipping_transfer_tax returns for year the returns reported the transfer to irrevocable_trust and reflected husband’s and wife’s intention to treat the transfers as being made one-half by each pursuant to sec_2513 however in preparing the returns accountant improperly allocated husband’s and wife’s gst exemptions to the year transfer to irrevocable_trust states estate and generation-skipping_transfer_tax return for husband’s estate while preparing the form_706 attorney discovered that accountant had improperly allocated husband’s and wife’s gst exemptions to the year transfer to irrevocable_trust wife and the personal_representatives of husband’s estate now request that an extension of time be granted under sec_2642 and sec_301_9100-3 to make allocations of their respective gst exemptions with respect to the year transfer to irrevocable_trust equal to the reported gift_tax value of that transfer husband died on date attorney was retained to prepare the form_706 united sec_26_2632-1 of the generation-skipping_transfer_tax regulations sec_2631 in effect at the time of the transfer provides that for purposes of sec_2601 imposes a tax on every generation-skipping_transfer a generation- sec_2632 provides that any allocation by an individual of his or her gst sec_2602 provides that the amount of the tax is the taxable_amount multiplied plr-157486-03 skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 united_states gift and generation-skipping_transfer_tax return an allocation of gst_exemption to a_trust is void to the extent the amount allocation exceeds the amount necessary to obtain a zero inclusion_ratio with respect to the trust sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter within the meaning of sec_2001 and such allocation shall be effective on and after the date of such transfer prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that in determining whether to grant relief the sec_26_2652-1 provides that in the case of a transfer with respect to notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time sec_2652 provides that if under sec_2513 one-half of a gift is treated as plr-157486-03 made by an individual and one-half of such gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of chapter which the donor’s spouse makes an election under sec_2513 to treat the gift as made one- half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer is deemed to have acted requests for relief under sec_301_9100-3 will be granted when the taxpayer based on the facts submitted and the representations made with respect to the plr-157486-03 transfer made by husband and wife to irrevocable_trust in year we conclude that the requirements of sec_301_9100-3 have been satisfied therefore we grant an extension of time of days from the date of this letter for husband’s estate and wife to allocate dollar_figureb of husband’s and wife’s respective gst exemptions to the transfer to irrevocable_trust in year the allocations will be effective as of the date of the transfer to irrevocable_trust the allocations of husband’s and wife’s gst exemptions should be made on this ruling is directed only to the taxpayer s requesting it sec_6110 except as specifically ruled herein we express or imply no opinion on the federal supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh copies of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to irrevocable_trust provides that it may not be used or cited as precedent letter is being sent to your taxpayer representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy of letter copy for purposes
